JUDGMENT ORDER
DiCarlo, Chief Judge:
This action having been submitted for decision, and upon due deliberation, it hereby
Ordered that the defendant’s motion for civil contempt is denied; and it is further
Ordered that the United States Customs Service is enjoined from any and all present and future actions to impose administrative sanctions as a means to collect the unpaid antidumping duties which this Court held to be time-barred in United States v. The Hanover Ins. Co., Slip Op. 93-127 (July 9, 1993). The administrative sanctions covered by this order include: (1) issuance of instructions directing all District Directors and Regional Directors not to accept any merchandise covered under bonds written by Hanover; and (2) referring the matter to the Treasury Department to remove Hanover from the list of approved sureties; and it is further
*1074Ordered that the United States Customs Service shall, within 45 days of the date of this Order, return to the defendant the sum of $42,274.00, which represents an offer-in-compromise made by the defendant and subsequently rejected by the Customs Service.